Citation Nr: 0924853	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to November 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
mechanical low back pain.  The Veteran contends that he 
injured his back in service during his fifth week of boot 
camp at the Naval Training Center in San Diego, California, 
when he slipped and injured his back.  He contends that he 
was outfitted with a brace and harness, although his service 
treatment records reveal no evidence of treatment for a back 
injury.

At his March 2009 Travel Board hearing, the Veteran testified 
that he has experienced a continuity of low back 
symptomatology since service and began receiving treatment 
from a private chiropractor as early as 1956.  The Veteran 
has a current diagnosis of lumbar degenerative arthritis and 
mechanical low back pain.  

The Board notes that the Veteran has not been afforded a VA 
examination for his claimed low back condition.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran contends in his statements that he has had 
continual mechanical low back pain since service.  The Board 
notes that the Veteran is competent to report that he has had 
back pain since separation from service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  As such, the 
Board must remand the Veteran's claim of entitlement to 
service connection for a low back condition so that he may be 
afforded a VA examination and an opinion can be obtained 
regarding the etiology of his current low back condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private 
treatment records.  The aid of the Veteran 
and his representative in securing these 
records, including providing an 
authorization, should be enlisted, as 
needed.  If these records are not 
available, that should be documented in 
the claims file, and the Veteran should be 
informed in writing.

1.  After associating any pertinent 
outstanding records, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any back 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
If a back disability is diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that the 
condition is related to or had its onset 
in service.  In doing so, the examiner 
must acknowledge and comment on the 
Veteran's report of a continuity of 
symptomatology since service.  The 
examiner must provide a complete rationale 
any opinion in a legible report.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal are not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

